Exhibit 10.4

2009 ROWAN COMPANIES, INC.

INCENTIVE PLAN

(as Amended and Restated and

as Assumed and Adopted by Rowan Companies plc,

Effective May 4, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  INTRODUCTION      1   

1.1

  Purpose      1   

1.2

  Definitions      1   

1.3

  Shares Subject to the Plan.      4   

1.4

  Administration of the Plan.      5   

1.5

  Granting of Awards to Participants      8   

1.6

  Term of Plan      8   

1.7

  Amendment and Discontinuance of the Plan      8   

ARTICLE II

  NON-QUALIFIED OPTIONS      8   

2.1

  Eligibility      8   

2.2

  Exercise Price      8   

2.3

  Terms and Conditions of Non-Qualified Options      8   

2.4

  Option Repricing      10   

ARTICLE III

  INCENTIVE OPTIONS      10   

3.1

  Eligibility      10   

3.2

  Exercise Price      10   

3.3

  Limited Transfer of Incentive Options      10   

3.4

  Option Period and Conditions and Limitations on Exercise      10   

3.5

  Option Repricing      11   

ARTICLE IV

  BONUS SHARES      11   

ARTICLE V

  SHARE APPRECIATION RIGHTS      11   

5.1

  Right to Payment      11   

5.2

  Terms      11   

5.3

  Repricing      11   

ARTICLE VI

  RESTRICTED SHARES      12   

6.1

  Eligibility      12   

6.2

  Restrictions; Restricted Shares Held in Escrow or Trust      12   

6.3

  Forfeiture of Restricted Shares      12   

6.4

  Delivery of Shares      12   

ARTICLE VII

  RESTRICTED SHARE UNITS      13   

7.1

  Award and Restrictions      13   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.2

  Forfeiture      13   

7.3

  Performance Goals      13   

ARTICLE VIII

  PERFORMANCE AWARDS      13   

8.1

  Performance Awards      13   

8.2

  Performance Goals      14   

ARTICLE IX

  [RESERVED]      15   

ARTICLE X

  CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS      15   

10.1

  Vesting and Other General Provisions      15   

10.2

  Stand-Alone, Additional, Tandem and Substitute Awards      16   

10.3

  Term of Awards      16   

10.4

  Form and Timing of Payment under Awards; Deferrals      16   

10.5

  Vested and Unvested Awards      17   

10.6

  Securities Requirements      17   

10.7

  Transferability      17   

10.8

  Rights as a Shareholder      18   

10.9

  Listing and Registration of Shares      18   

10.10

  Change in Control.      18   

ARTICLE XI

  WITHHOLDING FOR TAXES      20   

ARTICLE XII

  MISCELLANEOUS      20   

12.1

  No Rights to Awards or Uniformity Among Awards      20   

12.2

  Conflicts with Plan      20   

12.3

  No Right to Employment      20   

12.4

  Governing Law      21   

12.5

  Gender, Tense and Headings      21   

12.6

  Severability      21   

12.7

  Other Laws      21   

12.8

  Shareholder Agreements      21   

12.9

  Funding      21   

12.10

  No Guarantee of Tax Consequences      21   

12.11

  Code Section 409A      21   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ANNEX 1

       22   

ANNEX 2

       25   

 

-iii-



--------------------------------------------------------------------------------

2009 ROWAN COMPANIES, INC.

INCENTIVE PLAN

ARTICLE I

INTRODUCTION

1.1 Purpose. This 2009 Rowan Companies, Inc. Incentive Plan, as amended and
restated and as assumed and adopted by the Company (as defined below), effective
May 4, 2012, and as amended from time to time (the “Plan”), is intended to
promote the interests of the Company and its shareholders by promoting
performance and encouraging Employees of the Company or its Affiliates (as
defined below) to acquire or increase their equity interests in the Company,
thereby giving them an added incentive to work toward the continued growth and
success of the Company. The Board of Directors of the Company (the “Board”) also
contemplates that through the Plan the Company and its Affiliates will be better
able to compete for the services of the individuals needed for the continued
growth and success of the Company. The Plan provides for payment of various
forms of incentive compensation, and accordingly, is not intended to be a plan
that is subject to the U.S. Employee Retirement Income Security Act of 1974, as
amended, and shall be administered accordingly. The Plan replaces the 2005 Rowan
Companies, Inc. Long-Term Incentive Plan (the “Prior Plan”) and no further
awards shall be made under the Prior Plan after the Effective Date hereof.

1.2 Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Act” means the U.K. Companies Act of 2006.

“Affiliate” means (i) any entity in which the Company, directly or indirectly,
owns 50% or more of the combined voting power, as determined by the Committee,
(ii) any “parent corporation” of the Company (as defined in Code
Section 424(e)), (iii) any “subsidiary corporation” of any such parent
corporation (as defined in Code Section 424(f)) of the Company and (iv) any
trades or businesses, whether or not incorporated which are members of a
controlled group or are under common control (as defined in Code Sections 414(b)
or (c)) with the Company. For the purposes of the definition of Employee,
Affiliate shall mean any company which is a subsidiary or holding company of the
Company, or which is a subsidiary of a holding company of the Company, within
the meaning given to those terms in Section 1159 of the Act.

“Awards” means, collectively, Options, Bonus Shares, Share Appreciation Rights,
Restricted Share Units, Restricted Shares, or Performance Awards.

“Board” has the meaning set forth in Section 1.1 of the Plan.

“Bonus Shares” means Shares described in Article IV of the Plan.

 

- 1 -



--------------------------------------------------------------------------------

“Change in Control” shall be deemed to have occurred upon any of the following
events:

(a) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (i) the
Company or any of its subsidiaries, (ii) any employee benefit plan of the
Company or any of its subsidiaries, (iii) any Affiliate, (iv) a company owned,
directly or indirectly, by shareholders of the Company in substantially the same
proportions as their ownership of the Company or (v) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the voting shares of the Company then outstanding;

(b) the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
entity, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;

(c) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets;

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

(e) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election to the Board was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

“Committee” means the compensation committee of the Board, or any other
committee of the Board designated by the compensation committee for specific
purposes as provided in applicable resolutions.

“Company” means Rowan Companies plc, a public limited company incorporated under
English law.

“Director” means an individual who is a member of the Board.

 

- 2 -



--------------------------------------------------------------------------------

“Effective Date” means May 5, 2009.

“Employee” means any person who is on the payroll records of the Company or an
Affiliate and actively providing services as an employee.

“Employment” includes any period in which a Participant is an Employee.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Fair Market Value” or “FMV Per Share” means, in the case of a Share on a
particular day, the volume weighted average price of the Share for that day, as
reported by Bloomberg, Inc. as of 4:00 p.m. Eastern Time on that day (or at the
close of trading on the New York Stock Exchange, if earlier) or, if Bloomberg,
Inc. does not report a volume weighted average price of the Share for that day,
for the last preceding day on which such the volume weighted average price of
the Share is so reported. If Bloomberg, Inc. or any successor of Bloomberg, Inc.
ceases to report volume weighted average prices or if on any given day the Fair
Market Value is not ascertainable under the method described above for any other
reason, the Committee shall adopt another appropriate method of determining Fair
Market Value.

“Full Value Awards” shall mean any Award denominated in or determined by
reference to Shares, other than Options or Share Appreciation Rights.

“Incentive Option” means any Option that satisfies the requirements of Code
Section 422 and is granted pursuant to Article III of the Plan.

“Incumbent Board” has the meaning set forth in paragraph (e) of the definition
of “Change in Control” under this Section 1.2.

“Non-Qualified Option” means an Option not intended to satisfy the requirements
of Code Section 422 that is granted pursuant to Article II of the Plan.

“Option” means an option to acquire Shares granted pursuant to the provisions of
the Plan and includes either an Incentive Option or a Non-Qualified Option, or
both, as applicable.

“Option Expiration Date” means, with respect to an Option, the date determined
by the Committee, which shall not be more than 10 years after the date of grant
of such Option.

“Optionee” means a Participant who has received an Option.

“Participant” means any Employee granted an Award under the Plan.

“Performance Award” means an Award granted pursuant to Article VIII of the Plan,
that, if earned, shall be payable in Shares.

“Plan” has the meaning set forth in Section 1.1 of the Plan.

“Prior Plan” means the 2005 Rowan Companies, Inc. Long-Term Incentive Plan.

 

- 3 -



--------------------------------------------------------------------------------

“Restricted Period” means, with respect to an Award, the period established by
the Committee during which such Award either remains subject to forfeiture or is
not exercisable by the Participant.

“Restricted Shares” means one or more Shares, prior to the lapse of restrictions
thereon, granted under Article VI of the Plan.

“Restricted Share Unit” means an Award, granted pursuant to Article VII of the
Plan, of the right to receive Shares issued at the end of a Restricted Period.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Share” means a Class A ordinary share of the Company, nominal value $0.125 per
share.

“Share Appreciation Rights” means an Award granted pursuant to Article V of the
Plan.

“Spread” has the meaning set forth in Section 5.1 of the Plan.

1.3 Shares Subject to the Plan.

(a) Plan and Award Limitations. The maximum number of Shares that may be issued
under the Plan shall be 4,500,000 Shares, all of which may be issued as Full
Value Awards under the Plan. The maximum number of Shares that may be issued
under the Plan pursuant to Incentive Options shall be 4,500,000 Shares.

Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to Awards:

(i) no Participant may be granted, during any one-year period, Awards consisting
of Options or Share Appreciation Rights that are exercisable for more than
1,500,000 Shares; and

(ii) no Participant may be granted, during any one-year period, Awards
denominated in Shares covering or relating to more than 1,500,000 Shares (the
limitation set forth in this clause (ii), together with the limitation set forth
in clause (i) above, being hereinafter collectively referred to as the
“Share-Based Awards Limitations”).

(b) Adjustment of Limitations. In the event that at any time after the Effective
Date the outstanding Shares are changed into or exchanged for a different number
or kind of shares or other securities of the Company by reason of a merger,
consolidation, recapitalization, reclassification, share split, share dividend,
combination of shares or the like, the aggregate number and class of securities
available, and each of the limitations on Awards set forth above, including the
Share-Based Awards Limitations and other limitations set forth above, shall be
ratably adjusted by the Committee. Upon the occurrence of any of the events
described in the immediately preceding sentence, in order to ensure that after
such event the shares subject to the Plan and each Participant’s proportionate
interest remain substantially as before the occurrence

 

- 4 -



--------------------------------------------------------------------------------

of such event, the Committee shall, in such manner as it may deem equitable,
adjust (a) the number of Shares with respect to which Awards may be granted
under the Plan, (b) the number of Shares subject to outstanding Awards, and
(c) the grant or exercise price with respect to an Award. Such adjustment in an
outstanding Option shall be made (i) without change in the total price
applicable to the Option or any unexercised portion of the Option (except for
any change in the aggregate price resulting from rounding-off of share
quantities or prices) and (ii) with any necessary corresponding adjustment in
exercise price per share. The Committee’s determinations shall be final, binding
and conclusive with respect to the Company and all other interested persons.

(c) Share Counting and Forfeitures. In the event the number of Shares to be
delivered upon the exercise or payment of any Award granted under the Plan or
the Prior Plan is reduced for any reason, including the withholding of Shares
for the payment of taxes or exercise price, or in the event any Award (or
portion thereof) granted under the Plan or the Prior Plan can no longer under
any circumstances be exercised or paid, the number of Shares no longer subject
to such Award shall thereupon be released from such Award and shall thereafter
be available under the Plan for the grant of additional Awards. Shares that
cease to be subject to an Award because of the exercise of the Award or the
vesting of a Restricted Share Award or similar Award shall no longer be subject
to or available for any further grant under the Plan; provided, however, that
Shares that are not issued in connection with the exercise or settlement of an
Award shall thereafter be available under the Plan for the grant of additional
Awards. Shares issued pursuant to the Plan (x) may be newly allotted and issued
Shares, Shares that have been acquired by the trustees of an employee benefit
trust established in connection with the Plan, or Shares acquired in the open
market and (y) shall be fully paid and nonassessable. No fractional Shares shall
be issued under the Plan. In the event that any fractional Shares that would
otherwise be issuable hereunder, the number of Shares issuable shall be rounded
down to the nearest whole number.

1.4 Administration of the Plan.

The Plan shall be administered by the Committee, which shall have the powers
vested in it by the terms of the Plan, such powers to include the authority
(within any limitations described in the Plan) to:

(a) select the Employees to be granted Awards under the Plan;

(b) establish such restrictions, terms and conditions as it determines in its
sole discretion with respect to each Award;

(c) establish objectives and conditions for earning Awards;

(d) determine the terms and conditions of Award agreements (which shall not be
inconsistent with this Plan) and who must sign each Award agreement;

(e) determine whether the conditions for earning an Award have been met and
whether a Performance Award will be paid at the end of an applicable performance
period;

 

- 5 -



--------------------------------------------------------------------------------

(f) except as otherwise provided in Section 1.7, modify the terms of Awards made
under this Plan;

(g) determine if, when and under what conditions payment of all or any part of
an Award may be deferred;

(h) determine whether the amount or payment of an Award should be reduced or
eliminated;

(i) determine the guidelines and/or procedures for the payment or exercise of
Awards;

(j) determine whether a Performance Award should qualify, regardless of its
amount, as deductible in its entirety for U.S. federal income tax purposes,
including whether a Performance Award should qualify as performance-based
compensation;

(k) recoup from Participants all or a portion of the amounts granted or paid
under the Plan if the Company’s reported financial or operating results are
materially and negatively restated within five years of the grant or payment of
such amounts;

(l) recoup from Participants who engaged in conduct which was fraudulent,
negligent or not in good faith, and which disrupted, damaged, impaired or
interfered with the business, reputation or Employees of the Company or its
Affiliates or which caused a subsequent adjustment or restatement of the
Company’s reported financial statements, all or a portion of the amounts granted
or paid under the Plan within five years of such conduct;

(m) make, amend and rescind such rules as it deems necessary or advisable for
the proper administration of the Plan, including adopting sub-plans to the Plan
or special terms for Awards granted to Participants in countries outside the
United Kingdom and the United States;

(n) interpret the Plan and all Awards under the Plan;

(o) make all other determinations necessary or advisable for the administration
of the Plan;

(p) correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any Award in the manner and to the extent that the Committee
deems desirable to effectuate the Plan; and

(q) enter into arrangements with the trustee of any employee benefit trust
established by the Company or any of its Affiliates to facilitate the
administration of Awards under the Plan.

Any action taken or determination made by the Committee pursuant to this or any
other provision of the Plan shall be final, binding and conclusive on all
affected persons, including, without limitation, the Company, any Affiliate, any
grantee, holder or beneficiary of an Award, any shareholder and any Employee.
The Committee may delegate any of its authority to any one or more members of
the Board or to any other committee of the Board, provided such delegation is
made in writing and specifically sets forth such delegated authority.

 

- 6 -



--------------------------------------------------------------------------------

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
hereunder, and the members of the Board and the Committee shall be entitled to
indemnification and reimbursement by the Company and its Affiliates in respect
of any claim, loss, damage or expense (including legal fees) arising therefrom
to the fullest extent permitted by law and subject to the following provisions.

Nothing in this Section 1.4 shall exempt a director of a company (to any extent)
from any liability that would otherwise attach to him in connection with any
negligence, default, breach of duty or breach of trust in relation to the
company.

Notwithstanding any provision in this Plan to the contrary, the Company does not
make any indemnity in respect of:

 

  (i) any claim brought against a director of the Company or of any associated
company (for purposes of this Sections 1.4 (i–ii) only, a “Director”) brought by
the Company or an associated company for negligence, default, breach of duty or
breach of trust;

 

  (ii) any liability of a Director to pay:

 

  (1) a fine imposed in criminal proceedings; or

 

  (2) a sum payable to a regulatory authority by way of a penalty in respect of
non-compliance with any requirement of a regulatory nature (however arising);

 

  (3) any liability incurred by a Director:

 

  (A) in defending any criminal proceedings in which he is convicted;

 

  (B) in defending any civil proceedings brought by the Company or an associated
company in which judgment is given against him; or

 

  (C) in connection with any application under Section 661(3) or (4) of the Act
or Section 1157 of the Act in which the court refuses to grant the Director
relief.

For the purpose of this Section 1.4, “company” means a company formed and
registered under the Act, references to a conviction, judgment or refusal of
relief are to the final decision in the relevant proceedings which shall be
determined in accordance with Section 234(5) of the Act and references to an
“associated company” are to an associated company of the Company within the
meaning of the Act.

 

- 7 -



--------------------------------------------------------------------------------

1.5 Granting of Awards to Participants. The Committee shall have the authority
to grant, prior to the expiration date of the Plan, Awards to such Employees as
may be selected by it, subject to the terms and conditions set forth in the
Plan. In selecting the persons to receive Awards, including the type and size of
the Award, the Committee may consider the contribution the recipient has made
and/or may make to the growth of the Company or its Affiliates and any other
factors that it may deem relevant.

Awards may also be granted under an Annex to the Plan. Non-Employee Directors
are not eligible to be granted Awards under the main rules of the Plan and shall
only be eligible to participate in Awards granted under an Annex to the Plan.
All Awards made under the Plan may be settled in Shares only. Any Award that may
be settled in cash, or in cash or Shares, shall be granted only under an Annex
to the Plan.

1.6 Term of Plan. If not sooner terminated under the provisions of Section 1.7,
the Plan shall terminate upon, and no further Awards shall be made after, the
10th anniversary of the Effective Date.

1.7 Amendment and Discontinuance of the Plan. The Board may amend, suspend or
terminate the Plan at any time without prior notice to or consent of any person;
provided, however, that subject to Section 10.10, no amendment, suspension or
termination of the Plan may, without the written consent of the holder of an
Award, terminate such Award or adversely affect such person’s rights with
respect to such Award in any material respect; and provided further that no
amendment shall be effective prior to its approval by the shareholders of the
Company to the extent such approval is required by applicable legal requirements
or the requirements of any securities market or exchange on which the Shares are
then listed. Notwithstanding the foregoing, the Board may amend the Plan in such
manner as it deems necessary in order to permit Awards to meet the requirements
of the Code or other applicable laws, or to prevent adverse tax consequences to
the Participants.

ARTICLE II

NON-QUALIFIED OPTIONS

2.1 Eligibility. The Committee may grant Non-Qualified Options to purchase
Shares to any Employee. Each Non-Qualified Option granted under the Plan shall
be evidenced by a written agreement between the Company and the individual to
whom such Non-Qualified Option is granted in such form as the Committee shall
provide.

2.2 Exercise Price. The exercise price to be paid for each Share deliverable
upon exercise of each Non-Qualified Option granted under this Article II shall
not be less than 100% of the FMV Per Share on the date of grant of such
Non-Qualified Option.

2.3 Terms and Conditions of Non-Qualified Options. Non-Qualified Options shall
be in such form as the Committee may from time to time approve, shall be subject
to the

 

- 8 -



--------------------------------------------------------------------------------

following terms and conditions and may contain such additional terms and
conditions (including, but not limited to conditions of vesting or exercise of
the Options), not inconsistent with the Plan, as the Committee shall deem
desirable:

(a) Option Period and Conditions and Limitations on Exercise. No Non-Qualified
Option shall be exercisable later than the Option Expiration Date. To the extent
not prohibited by other provisions of the Plan, each Non-Qualified Option shall
be exercisable at such time or times as the Committee, in its discretion, may
determine at the time such Non-Qualified Option is granted

(b) Manner of Exercise. In order to exercise a Non-Qualified Option, the person
or persons entitled to exercise such Non-Qualified Option shall deliver to the
Company or its designee payment in full for (i) the Shares being purchased and
(ii) unless other arrangements have been made with the Committee, any required
withholding taxes. The payment of the exercise price for each Non-Qualified
Option shall be (x) in cash or by check payable and acceptable to the Company or
its designee, or (y) with the consent of the Committee, which may be granted or
withheld in the Committee’s sole discretion, and upon compliance with such
instructions as the Committee may specify, the Company or its designee may
deliver certificates for the Shares for which the Non-Qualified Option is being
exercised to a broker for sale on behalf of the person, provided that the person
has irrevocably instructed such broker to remit directly to the Company or its
designee on the person’s behalf from the proceeds of such sale the full amount
of the exercise price, plus all required withholding taxes.

(c) Alternative Payment for Stock. With the consent of the Committee, which may
be granted or withheld in the Committee’s sole discretion, and upon compliance
with such instructions as the Committee may specify, payment of the exercise
price or withholding may be made, in whole or in part, with Shares with respect
to which the Option is being exercised. If payment is to be made in such manner,
then the Participant shall deliver to the Company or its designee a notice of
exercise as to the number of Shares to be issued to the Participant as well as
the number of Shares to be retained by the Company in payment. In such case, the
notice of exercise shall include (A) a statement directing the Company to retain
the number of Shares from the exercise of the Options the Fair Market Value (as
of the date of delivery of such notice) of which is equal to the portion of the
exercise price and/or tax withholding with respect to which the Participant
intends to make payment, and (B) such additional payment in cash as shall be
necessary, when added to the consideration paid with Shares subject to the
Option, to pay the exercise price and tax withholding in full for all such
Shares. If the Company or an Affiliate is required to withhold on account of any
applicable tax imposed as a result of the exercise of an Option by retention of
optioned Shares under this Section, the Shares retained shall include an
additional number of Shares whose Fair Market Value equals the amount thus
required to be withheld at the applicable minimum statutory rate or other
applicable withholding rate.

(d) Transfer of Non-Qualified Options. Except as provided below, no
Non-Qualified Option granted hereunder shall be transferable other than (i) by
will or by the laws of descent and distribution or (ii) pursuant to a domestic
relations order, and during the lifetime of the Participant to whom any such
Non-Qualified Option is granted, it shall be exercisable only by the Participant
(or his guardian). The Committee may, in its discretion, provide in an Option
agreement or otherwise that any Non-Qualified Option may be transferred in whole
or in part.

 

- 9 -



--------------------------------------------------------------------------------

Any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of, or
to subject to execution, attachment or similar process, any Non-Qualified Option
granted hereunder, or any right thereunder, contrary to the provisions hereof,
shall be void and ineffective, shall give no right to the purported transferee
and shall, at the sole discretion of the Committee, result in forfeiture of the
Non-Qualified Option with respect to the Shares involved in such attempt. Any
Non-Qualified Option that is transferred in accordance with the provisions of
this Section 2.3(d) may only be exercised by the person or persons who acquire a
proprietary interest in the Non-Qualified Options pursuant to the transfer.

(e) Listing and Registration of Shares. Each Non-Qualified Option shall be
subject to the requirement that if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of the Shares
subject to such Non-Qualified Option under any securities exchange or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issuance
or purchase of Shares thereunder, such Non-Qualified Option may not be exercised
in whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained and the same shall have been free
of any conditions not acceptable to the Committee.

2.4 Option Repricing. Except as provided in Section 1.3(b), the Committee,
subject to shareholder approval, may grant to holders of outstanding
Non-Qualified Options, in exchange for the surrender and cancellation of such
Non-Qualified Options, cash or other Awards, new Non-Qualified Options having
exercise prices lower (or higher with any required consent) than the exercise
price provided in the Non-Qualified Options so surrendered and canceled and
containing such other terms and conditions as the Committee may deem
appropriate.

ARTICLE III

INCENTIVE OPTIONS

The terms specified in this Article III shall be applicable to all Incentive
Options. Except as modified by the provisions of this Article III, all of the
provisions of Article II shall be applicable to Incentive Options. Options which
are specifically designated as Non-Qualified Options shall not be subject to the
terms of this Article III.

3.1 Eligibility. Incentive Options may only be granted to Employees who are
treated as “employees” of the Company or one of its subsidiaries under Code
Section 422.

3.2 Exercise Price. The exercise price per Share shall not be less than 100% of
the FMV Per Share on the date of grant of the Incentive Option.

3.3 Limited Transfer of Incentive Options. No Incentive Option granted hereunder
(a) shall be transferable other than by will or by the laws of descent and
distribution and (b) except as permitted under Code Section 422, shall be
exercisable during the Optionee’s lifetime by any person other than the Optionee
(or his guardian).

3.4 Option Period and Conditions and Limitations on Exercise. No Incentive
Option shall be exercisable later than the Option Expiration Date. To the extent
not prohibited by other provisions of the Plan, each Incentive Option shall be
exercisable at such time or times as the Committee, in its discretion, may
determine at the time such Incentive Option is granted.

 

- 10 -



--------------------------------------------------------------------------------

3.5 Option Repricing. Except as provided in Section 1.3(b), the Committee,
subject to shareholder approval, may grant to holders of outstanding Incentive
Options, in exchange for the surrender and cancellation of such Incentive
Options, cash or other Awards, new Incentive Options having exercise prices
lower (or higher with any required consent) than the exercise price provided in
the Incentive Options so surrendered and canceled and containing such other
terms and conditions as the Committee may deem appropriate.

ARTICLE IV

BONUS SHARES

The Committee may, from time to time and subject to the provisions of the Plan,
grant Bonus Shares to Employees. Such grants of Bonus Shares shall be in
consideration of performance of services by the Participant without additional
consideration, except as may be required by the Committee or pursuant to
Section 10.1. Bonus Shares shall be Shares that are not subject to a Restricted
Period under Article VI.

ARTICLE V

SHARE APPRECIATION RIGHTS

The Committee is authorized to grant Share Appreciation Rights to Employees on
the following terms and conditions:

5.1 Right to Payment. A Share Appreciation Right shall confer on the Participant
to whom it is granted, upon exercise thereof, a right to receive Shares, the
value of which is equal to the excess of (i) the FMV Per Share on the date of
exercise over (ii) the FMV Per Share on the date of grant (such excess, the
“Spread”) with respect to a specified number of Shares. Notwithstanding the
foregoing, the Committee may provide, in its sole discretion, that the Spread
covered by a Share Appreciation Right may not exceed a specified amount.

5.2 Terms. The Committee shall determine at the date of grant the time or times
at which and the circumstances under which a Share Appreciation Right may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, whether or
not a Share Appreciation Right shall be in tandem or in combination with any
other Award and any other terms and conditions of any Share Appreciation Right.

5.3 Repricing. Except as provided in Section 1.3(b), the Committee, subject to
shareholder approval, may grant to holders of outstanding Share Appreciation
Rights, in exchange for the surrender and cancellation of such Share
Appreciation Rights, cash or other Awards, new Share Appreciation Rights having
exercise prices lower (or higher with any required consent) than the exercise
price provided in the Share Appreciation Rights so surrendered and canceled and
containing such other terms and conditions as the Committee may deem
appropriate.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE VI

RESTRICTED SHARES

6.1 Eligibility. All Employees shall be eligible for grants of Restricted
Shares.

6.2 Restrictions; Restricted Shares Held in Escrow or Trust. Restricted Shares
shall be subject to such restrictions (including, without limitation,
limitations that qualify as a “substantial risk of forfeiture” within the
meaning given to that term under Code Section 83) and restrictions on transfer
by the Participant as the Committee, in its sole discretion, shall determine.
Prior to the lapse of such restrictions, the Participant shall not be permitted
to transfer such Shares.

Each certificate representing Restricted Shares awarded under the Plan shall be
registered in the name of the Participant and, during the Restricted Period,
shall be left on deposit with the Company, or in trust or escrow pursuant to an
agreement satisfactory to the Committee, until such time as the restrictions on
transfer have lapsed. The grantee of Restricted Shares shall have all the rights
of a shareholder with respect to such Shares including the right to vote and the
right to receive dividends or other distributions paid or made with respect to
such Shares; provided, however, that the Committee may in the Award restrict the
Participant’s right to dividends until the restrictions on the Restricted Share
lapse. Any certificates representing Restricted Shares shall bear a legend
substantially similar to the following:

The Shares represented by this certificate have been issued pursuant to the
terms of the 2009 Rowan Companies, Inc. Incentive Plan and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
is set forth in the terms of such award dated             , 20    .

6.3 Forfeiture of Restricted Shares. If, for any reason, the restrictions
imposed by the Committee upon Restricted Shares are not satisfied at the end of
the Restricted Period, any Restricted Shares remaining subject to such
restrictions shall thereupon be forfeited by the Participant and transferred to
an employee benefit trust established in connection with the Plan, and the
Participant may be required to complete certain documents in order to effectuate
the transfer.

6.4 Delivery of Shares. Pursuant to Section 10.5 of the Plan and subject to the
withholding requirements of Article XI of the Plan, at the expiration of the
Restricted Period, a certificate evidencing the Restricted Shares (to the
nearest full share) with respect to which the Restricted Period has expired
shall be delivered without charge to the Participant or his personal
representative (including delivery by DWAC to the Participant’s broker), free of
all restrictions under the Plan.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED SHARE UNITS

The Committee is authorized to grant Restricted Share Units to Employees, which
are rights to receive a specified number of Shares at the end of a specified
Restricted Period, subject to such terms and conditions as the Committee shall
determine.

7.1 Award and Restrictions. Satisfaction of a Restricted Share Unit shall occur
upon expiration of the Restricted Period specified for such Restricted Share
Units by the Committee. In addition, Restricted Share Units shall be subject to
such restrictions (which may include a risk of forfeiture), if any, as the
Committee may impose in its sole discretion, which restrictions may lapse at the
expiration of the Restricted Period or at earlier specified times (including
times based on achievement of performance goals and/or future service
requirements), separately or in combination, as the Committee may determine in
its sole discretion to be appropriate or advisable for any Award.

7.2 Forfeiture. Except as otherwise determined by the Committee or as may be set
forth in any Award or other agreement pertaining to a Restricted Share Unit,
upon termination of Employment or services during the applicable Restricted
Period or portion thereof to which forfeiture conditions apply, all Restricted
Share Units that are at that time subject to forfeiture shall be forfeited;
provided, however, that the Committee may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Share Units shall be waived in
whole or in part in the event of terminations resulting from specified causes,
and the Committee may in other cases which it determines appropriate or
advisable waive in whole or in part the forfeiture of Restricted Share Units.

7.3 Performance Goals. To the extent the Committee determines that any Award
granted pursuant to this Article VII shall constitute performance-based
compensation for purposes of Code Section 162(m), the grant or settlement of the
Award shall, in the Committee’s discretion, be subject to the achievement of
performance goals determined and applied in a manner consistent with
Section 8.2.

ARTICLE VIII

PERFORMANCE AWARDS

8.1 Performance Awards. The Committee may grant Performance Awards to Employees
based on performance criteria measured over a period specified by the Committee.
The Committee may use such business criteria and other measures of performance
as it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to increase the amounts payable under any Award subject
to performance conditions, except as limited under Section 8.2 in the case of a
Performance Award which is intended to meet the requirements of Code
Section 162(m).

 

- 13 -



--------------------------------------------------------------------------------

8.2 Performance Goals. The grant and/or settlement of a Performance Award shall
be contingent upon terms set forth in this Section 8.2.

(a) General. The performance goals for Performance Awards shall consist of one
or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. In the case of
any Award granted to an Employee which is intended to meet the requirements of
the performance-based exception of Code Section 162(m), performance goals shall
be designed to be objective and shall otherwise meet the requirements of Code
Section 162(m), including the requirement that the level or levels of
performance targeted by the Committee are such that the achievement of
performance goals is “substantially uncertain” at the time of grant. The
Committee may determine that such Performance Awards shall be settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to the settlement of such Performance
Awards. Performance goals may differ among Performance Awards granted to any one
Participant or for Performance Awards granted to different Participants.

(b) Business Criteria. With respect to any Performance Award granted to an
Employee which is intended to meet the requirements of the performance-based
exception of Code Section 162(m), one or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified subsidiaries,
divisions, businesses, geographical units or of the Company, or individual
Employees (except with respect to the total shareholder return and earnings per
share criteria), shall be used by the Committee in establishing performance
goals for Performance Awards granted to a Participant: (i) earnings per share;
(ii) price per share; (iii) revenues; (iv) cash flow; (v) return on net assets;
(vi) return on assets; (vii) return on investment; (viii) return on equity;
(ix) return on capital employed; (x) economic value added; (xi) gross margin;
(xii) net income; (xiii) pretax earnings; (xiv) pretax earnings before interest,
depreciation and amortization (“EBITDA”); (xv) pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items; (xvi) operating income; (xvii) total shareholder return;
(xviii) debt reduction; (xix) budget compliance; (xx) safety and environmental
performance; (xxi) utilization of, and day rates achieved for, offshore and
onshore drilling rigs; (xxii) downtime for offshore and onshore rigs under
contract; (xxiii) procurement efficiency; (xxiv) capital expenditures, including
adherence to budget and schedule; (xxv) market share; and (xxvi) customer
satisfaction. Any of the above goals may be determined on an absolute or
relative basis or as compared to the performance of a published or special index
or internal benchmark deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or components thereof or a
group of comparable companies.

(c) Timing for Establishing Performance Goals. With respect to any Performance
Award granted to an Employee which is intended to meet the requirements of the
performance-based exception of Code Section 162(m), performance goals in the
case of any Award granted to a Participant shall be established by the Committee
prior to the earlier to occur of (i) 90 days after the beginning of any
performance period applicable to such Performance Award, or (ii) the lapse of
25% of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is uncertain.

(d) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards

 

- 14 -



--------------------------------------------------------------------------------

payable to each Participant based upon achievement of business criteria over a
performance period. The Committee may not exercise discretion to increase any
such amount payable in respect of a Performance Award that is intended to comply
with Code Section 162(m). The Committee shall specify the circumstances in which
such Performance Awards shall be paid or forfeited in the event of termination
of Employment of the Participant prior to the end of a performance period or
settlement of Performance Awards, subject to Code Section 162(m) if applicable.

(e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award and the
achievement of performance goals relating to Performance Awards shall be made in
a written agreement or other document covering the Performance Award. The
Committee may not delegate any responsibility relating to such Performance
Awards.

(f) Status of Performance Awards under Code Section 162(m). It is the intent of
the Company that certain of the Performance Awards shall constitute
“performance-based compensation” within the meaning of Code Section 162(m).
Accordingly, the terms of this Section 8.2 shall be interpreted in a manner
consistent with Code Section 162(m).

ARTICLE IX

[RESERVED]

ARTICLE X

CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

10.1 Vesting and Other General Provisions. Awards shall be evidenced by a
written agreement or other document and may be granted on the terms and
conditions set forth herein. In addition, the Committee may impose on any Award
or the exercise thereof, such additional terms and conditions, not inconsistent
with the provisions of the Plan, as the Committee shall determine, including
terms requiring forfeiture of Awards in the event of termination of Employment
by the Participant and terms permitting a Participant to make elections relating
to his Award which are not inconsistent with the Plan. Notwithstanding the
foregoing, except in the case of terminations of Employment due to death,
disability, retirement or Change in Control, (i) any Full Value Award under the
Plan to an Employee shall not become 100% vested until such Employee has been
employed for at least three years from the date of grant, and (ii) any Full
Value Award which is a Performance Award granted to an Employee shall not become
100% vested until the Employee has been employed for at least one year from the
date of grant. The preceding sentence shall be construed to permit any such
Award to vest ratably over such three-year period and to be up to 25% vested
immediately upon date of grant. The foregoing vesting requirement shall not
apply to Awards made to Employees (in the aggregate) not exceeding 5% of the
total Shares available for Awards as of the Effective Date. The terms,
conditions and/or restrictions contained in an Award may differ from the terms,
conditions and restrictions contained in any other Award. The Committee may
amend an Award; provided, however, that, subject to Section 10.10, no amendment
of an Award may, without the consent of the holder of the Award, adversely
affect such person’s rights with respect to such Award in any

 

- 15 -



--------------------------------------------------------------------------------

material respect. Notwithstanding the foregoing, the Committee may amend any
Award without the consent of the holder if the Committee deems it necessary to
avoid adverse tax consequences to the holder under Code Section 409A. The
Committee shall retain full power and discretion to accelerate or waive, at any
time, any term or condition of an Award that is not mandatory under the Plan;
provided, however, that, subject to Section 10.10, the Committee shall not have
discretion to accelerate or waive any term or condition of an Award if such
discretion would cause the Award to have adverse tax consequences to the
Participant under 409A. Except in cases in which the Committee is authorized to
require other forms of consideration under the Plan, or to the extent other
forms of consideration must be paid to satisfy the requirements of the Act, no
consideration other than services may be required for the grant of any Award.

10.2 Stand-Alone, Additional, Tandem and Substitute Awards. Subject to the Plan
limitations on repricing of Options and Share Appreciation Rights, Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
Affiliate or any business entity to be acquired by the Company or an Affiliate,
or any other right of a Participant to receive payment from the Company or any
Affiliate. Such additional, tandem and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award, the Committee shall require the surrender of such other Award for
cancellation in consideration for the grant of the new Award. In addition,
Awards may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Affiliate. Any such
action contemplated under this Section 10.2 shall be effective only to the
extent that such action will not cause (a) the holder of the Award to lose the
protection of Section 16(b) of the Exchange Act and rules and regulations
promulgated thereunder, (b) any Award that is designed to qualify payments
thereunder as performance-based compensation as defined in Code Section 162(m)
to fail to qualify as such performance-based compensation or (c) any Award to
violate the Act.

10.3 Term of Awards. The term or Restricted Period of each Award that is an
Option, Share Appreciation Right, Restricted Share Unit or Restricted Share
shall be for such period as may be determined by the Committee; provided,
however, that in no event shall the term of any such Award exceed a period of 10
years (or such shorter terms as may be required in respect of an Incentive Stock
Option under Code Section 422).

10.4 Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the Company
or an Affiliate upon the exercise of an Option or other Award or settlement of
an Award may be made in a single payment or transfer, in installments or on a
deferred basis. The settlement of any Award may, subject to any limitations set
forth in the Award agreement, be accelerated in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events; provided, however, that the Committee shall not accelerate settlement if
such discretion would result in adverse tax consequences to the Participant
under Code Section 409A. Installment or deferred payments may be required by the
Committee (subject to Section 1.7 of the Plan, including the consent provisions
thereof in the case of any deferral of an outstanding Award not provided for in
the original Award agreement); provided, however, that no deferral shall be
required or permitted by the Committee if such deferral would result in adverse
tax consequences to the Participant under Code Section 409A. Payments may
include,

 

- 16 -



--------------------------------------------------------------------------------

without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
amounts in respect of installment or deferred payments denominated in Shares.
Any deferral shall only be allowed as is provided in a separate deferred
compensation plan adopted by the Company. The Plan shall not constitute an
“employee benefit plan” for purposes of Section 3(3) of the U.S. Employee
Retirement Income Security Act of 1974, as amended.

10.5 Vested and Unvested Awards. After the satisfaction of all of the terms and
conditions set by the Committee with respect to an Award granted to a
Participant pursuant to the Plan, the following shall be delivered to such
Participant: (a) with respect to an Award of Restricted Shares, a certificate,
without the legend set forth in Section 6.2, for the number of Shares that are
no longer subject to such restrictions, terms and conditions; (b) with respect
to an Award of Restricted Share Units, a certificate for the number of Shares
equal to the number of Shares earned; and (c) with respect to an Award of Share
Appreciation Rights or Performance Awards, a certificate for the number of
Shares equal in value to the number of Share Appreciation Rights or amount of
Performance Awards vested. The number of Shares which shall be issuable upon
exercise of a Share Appreciation Right or earning of a Performance Award shall
be determined by dividing (1) by (2) where (1) is the number of Shares as to
which the Share Appreciation Right is exercised multiplied by the Spread or the
amount of Performance Award that is earned and payable, as applicable, and
(2) is the FMV Per Share on the date of exercise of the Share Appreciation Right
or the date the Performance Award is earned and payable, as applicable. Upon
termination, resignation or removal of a Participant under circumstances that do
not cause such Participant to become fully vested, any remaining unvested
Options, Restricted Shares, Restricted Share Units, Share Appreciation Rights or
Performance Awards, as the case may be, shall either be forfeited to the Company
or transferred to an employee benefit trust established in connection with the
Plan, as applicable, or, if appropriate under the terms of the Award, shall
continue to be subject to the restrictions, terms and conditions set by the
Committee with respect to such Award.

10.6 Securities Requirements. No Shares will be issued or transferred pursuant
to an Award unless and until all then-applicable requirements imposed by
applicable securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction and by any securities market or exchange
upon which the Shares may be listed, have been fully met. As a condition
precedent to the issuance of Shares pursuant to the grant or exercise of an
Award, the Company may require the grantee to take any reasonable action to meet
such requirements. The Company shall not be obligated to take any affirmative
action in order to cause the issuance or transfer of Shares pursuant to an Award
to comply with any law or regulation described in the second preceding sentence.

10.7 Transferability.

(a) Transfer of Awards and Options. Except as may be otherwise provided by the
Committee in an Award agreement or otherwise, no Award and no right under the
Plan, contingent or otherwise, other than Bonus Shares or Restricted Shares as
to which restrictions have lapsed, will be (i) assignable, saleable or otherwise
transferable by a Participant except by will or by the laws of descent and
distribution or pursuant to a domestic relations order or (ii) subject to any
encumbrance, pledge or charge of any nature. No transfer by will or by the laws

 

- 17 -



--------------------------------------------------------------------------------

of descent and distribution shall be effective to bind the Company unless the
Committee shall have been furnished with a copy of the deceased Participant’s
will or such other evidence as the Committee may deem necessary to establish the
validity of the transfer. Any attempted transfer in violation of this
Section 10.7(a) shall be void and ineffective for all purposes.

(b) Ability to Exercise Rights. Except as otherwise specifically provided under
the Plan, only the Participant or his guardian (if the Participant becomes
disabled), or in the event of his death, his legal representative or
beneficiary, may exercise Options, receive deliveries of Shares or otherwise
exercise rights under the Plan. The legal representative of the Participant’s
estate, or the person or persons to whom the Participant’s rights under any
Award will pass by will or the laws of descent and distribution, shall be deemed
to be the Participant’s beneficiary or beneficiaries of the rights of the
Participant hereunder and shall be entitled to exercise such rights as are
provided hereunder.

10.8 Rights as a Shareholder.

(a) No Shareholder Rights. Except as otherwise provided in Section 10.8(b), a
Participant who has received a grant of an Award or a transferee of such
Participant shall have no rights as a shareholder with respect to any Shares
until such person becomes the holder of record. Except as otherwise provided in
Section 10.8(b), no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such Share
certificate is issued.

(b) Holder of Restricted Shares. Unless otherwise approved by the Committee
prior to the grant of a Restricted Share Award, a Participant who has received a
grant of Restricted Shares or a permitted transferee of such Participant shall
not have any rights of a shareholder until such time as a Share certificate has
been issued with respect to all, or a portion of, such Restricted Share Award.

10.9 Listing and Registration of Shares. The Company, in its discretion, may
postpone the issuance and/or delivery of Shares upon any exercise of an Award
until completion of such securities exchange listing, registration or other
qualification of such Shares under any applicable law, rule or regulation as the
Company may consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.

10.10 Change in Control.

(a) Change in Control. Unless otherwise provided in the Award, in the event of a
Change in Control described in the definition of Change in Control under
Section 1.2 of the Plan:

(i) the Committee may accelerate vesting and the time at which all Options and
Share Appreciation Rights then outstanding may be exercised so that those types
of Awards may be exercised in full for a limited period of time on or before a
specified date fixed by the Committee, after which specified date all

 

- 18 -



--------------------------------------------------------------------------------

unexercised Options and Share Appreciation Rights and all rights of Participants
thereunder shall terminate, or the Committee may accelerate vesting and the time
at which Options and Share Appreciation Rights may be exercised so that those
types of Awards may be exercised in full for their then remaining term;

(ii) the Committee may waive all restrictions and conditions of all Restricted
Shares and Restricted Share Units then outstanding with the result that those
types of Awards shall be deemed satisfied, and the Restriction Period or other
limitations on payment in full with respect thereto shall be deemed to have
expired, as of the date of the Change in Control; and

(iii) the Committee may determine to amend Performance Awards or Cash Awards, or
substitute new Performance Awards and or Cash Awards in consideration of
cancellation of outstanding Performance Awards and any or Cash Awards, in order
to ensure that such Awards shall become fully vested, deemed earned in full and
promptly paid to the Participants as of the date of the Change in Control,
without regard to payment schedules and notwithstanding that the applicable
performance cycle, retention cycle or other restrictions and conditions shall
not have been completed or satisfied.

Notwithstanding the above provisions of this Section 10.10(a), the Committee
shall not be required to take any action described in the preceding provisions
of this Section 10.10(a), and any decision made by the Committee, in its sole
discretion, not to take some or all of the actions described in the preceding
provisions of this Section 10.10(a) shall be final, binding and conclusive with
respect to the Company, all Participants and all other interested persons.

(b) Right of Cash-Out. If approved by the Board prior to or within 30 days after
such time as a Change in Control shall be deemed to have occurred, the Board
shall have the right for a 45-day period immediately following the date that the
Change in Control is deemed to have occurred to require all, but not less than
all, Participants to transfer and deliver to the Company all Awards previously
granted to the Participants in exchange for an amount equal to the “cash value”
(defined below) of the Awards. Such right shall be exercised by written notice
to all Participants. For purposes of this Section 10.10(b), the “cash value” of
an Award shall equal the sum of (i) all cash to which the Participant would be
entitled upon settlement or exercise of any Award which is not an Option and
(ii) in the case of any Award that is an Option, the excess of the FMV Per Share
over the Option price, if any, multiplied by the number of Shares subject to
such Award, as if such settlement or exercise occurred immediately prior to the
Change in Control. The amount payable to each Participant by the Company
pursuant to this Section 10.10(b) shall be paid in cash or by certified check
and shall be reduced by any taxes required to be withheld. No acceleration of
payment under this Section 10.10(b) shall be made in the event it would result
in adverse tax consequences to the Participant under Code Section 409A.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE XI

WITHHOLDING FOR TAXES

Any issuance of Shares pursuant to the exercise of an Option or in payment of
any other Award under the Plan shall not be made until appropriate arrangements,
satisfactory to the Company, have been made for the payment of any tax amounts
(including U.K. tax, U.S. federal, state, local and other tax, foreign tax, as
well as any social insurance contributions, national insurance contributions,
payment on account, fringe benefit tax and any other tax-related items related
to participation in the Plan and legally applicable to Participant, including
any amount deemed by the Company or the Participant’s employer, in its
discretion, to be an appropriate charge to Participant even if legally
applicable to the Company or the Participant’s employer) that may be required to
be withheld or paid by the Company or an Affiliate with respect thereto.

Such arrangements may, at the discretion of the Committee, include allowing the
person to request the Company to withhold Shares being acquired pursuant to the
Award, whether through the exercise of an Option or as a distribution pursuant
to the Award, which have an aggregate FMV Per Share as of the date of such
withholding that is not greater than the sum of all tax amounts to be withheld
with respect thereto at the minimum statutory rate or other applicable
withholding rate, together with payment of any remaining portion of such tax
amounts in cash or by check payable and acceptable to the Company. The Committee
may designate alternative methods for withholding of tax amounts with respect to
the Award in the notice or agreement evidencing the Award.

Notwithstanding the foregoing, if on the date of an event giving rise to a tax
withholding obligation on the part of the Company or an Affiliate the person is
an officer or individual subject to Rule 16b-3, such person may direct that such
tax withholding be effectuated by the Company withholding the necessary number
of Shares (at the minimum statutory rate or other applicable withholding rate)
from such Award payment or exercise.

ARTICLE XII

MISCELLANEOUS

12.1 No Rights to Awards or Uniformity Among Awards. No Participant or other
person shall have any claim to be granted any Award; there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards;
and the terms and conditions of Awards need not be the same with respect to each
recipient.

12.2 Conflicts with Plan. In the event of any inconsistency or conflict between
the terms of the Plan and an Award, the terms of the Plan shall govern.

12.3 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award.

 

- 20 -



--------------------------------------------------------------------------------

12.4 Governing Law. For Awards granted prior to May 4, 2012, the validity,
construction and effect of the Plan and any rules and regulations relating to
the Plan shall be determined in accordance with applicable U.S. federal law and
the laws of the State of Texas with venue in Harris County, without regard to
any conflict of laws principles. For Awards granted on or after May 4, 2012, the
validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of England
and Wales, without regard to any conflict of laws principles.

12.5 Gender, Tense and Headings. Whenever the context requires such, words of
the masculine gender used herein shall include the feminine and neuter, and
words used in the singular shall include the plural. Section headings as used
herein are inserted solely for convenience and reference and constitute no part
of the Plan.

12.6 Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Participant or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended as necessary to conform to the applicable laws, or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Participant or Award, and the remainder of the
Plan and any such Award shall remain in full force and effect.

12.7 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law.

12.8 Shareholder Agreements. The Committee may condition the grant, exercise or
payment of any Award upon such person entering into a shareholders’ agreement in
such form as approved from time to time by the Board.

12.9 Funding. Except as provided under Article VI of the Plan, no provision of
the Plan shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company be required to maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other Employees under general law.

12.10 No Guarantee of Tax Consequences. None of the Board, the Company or the
Committee makes any commitment or guarantee that any particular tax treatment
will apply or be available to any person participating or eligible to
participate hereunder.

12.11 Code Section 409A. All Awards under this Plan are intended either to be
exempt from, or to comply with the requirements of Code Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention.

 

- 21 -



--------------------------------------------------------------------------------

ANNEX 1

This Annex 1 to the 2009 Rowan Companies, Inc. Incentive Plan (the “Plan”)
governs Awards granted to Non-Employee Directors of the Company under the Plan.
Awards granted pursuant to this Annex 1 are subject to all of the terms and
conditions set forth in the Plan and Annex 2, except as modified by the
following provisions, which shall replace and/or supplement certain provisions
of the Plan as indicated.

ARTICLE I

INTRODUCTION

1.1 Purpose. The following paragraph shall replace Section 1.1 of the Plan with
respect to Awards granted to Non-Employee Directors:

This Annex 1 to the Plan is intended to promote the interests of the Company and
its shareholders by promoting performance and encouraging Non-Employee Directors
(as defined below) to acquire or increase their equity interests in the Company,
thereby giving them an added incentive to work toward the continued growth and
success of the Company. The Board also contemplates that through the Plan the
Company will be better able to compete for the services of the individuals
needed for the continued growth and success of the Company. The Plan provides
for payment of various forms of incentive compensation, and accordingly, is not
intended to be a plan that is subject to the U.S. Employee Retirement Income
Security Act of 1974, as amended, and shall be administered accordingly. The
Plan replaced the Prior Plan and no further awards have been made under the
Prior Plan after the Effective Date hereof.

1.2 Definitions. As used in this Annex 1, the following terms shall have the
meanings set forth below:

“Non-Employee Director” means a Director who is not an Employee.

“Non-Employee Director Option” means an Option not intended to satisfy the
requirements of Code Section 422.

“Participant” means, for purposes of any Award granted under this Annex 1, any
Non-Employee Director granted an Award under the Plan.

1.4 The following paragraph shall supplement Section 1.4 of the Plan

The Committee shall have the authority to select the Non-Employee Directors to
be granted Awards under the Plan.

Any action taken or determination made by the Committee pursuant to Section 1.4
or any other provision of the Plan shall be final, binding and conclusive on all
affected persons, including, without limitation, the Company, any Affiliate, any
grantee and any Non-Employee Director.

1.5 The following sentences supplement Section 1.5 of the Plan:

No member of the Committee shall vote or act upon any matter relating solely to
himself. Grants of Awards to members of the Committee must be ratified by the
Board.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE II

NON-QUALIFIED OPTIONS

2.1 Eligibility. The following paragraph shall replace Section 2.1 of the Plan:

The Committee may grant Non-Qualified Options to purchase Shares to any
Non-Employee Director. Each Non-Qualified Option granted hereunder shall be
evidenced by a written agreement between the Company and the individual to whom
such Non-Qualified Option is granted in such form as the Committee shall
provide.

ARTICLE IV

BONUS SHARES

The following paragraph shall replace Article IV of the Plan:

The Committee may, from time to time and subject to the provisions of the Plan,
grant shares of Bonus Shares to Non-Employee Directors. Such grants of Bonus
Shares shall be in consideration of performance of services by the Participant
without additional consideration, except as may be required by the Committee or
pursuant to Section 10.1. Bonus Shares shall be Shares that are not subject to a
Restricted Period under Article VI.

ARTICLE V

SHARE APPRECIATION RIGHTS

The following paragraph shall replace the first paragraph of Article V of the
Plan:

The Committee is authorized to grant Share Appreciation Rights to Non-Employee
Directors on the following terms and conditions:

 

ARTICLE VI

RESTRICTED SHARES

6.1 Eligibility. The following paragraph shall replace Section 6.1 of the Plan:

All Non-Employee Directors shall be eligible for grants of Restricted Shares.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED SHARE UNITS

The following paragraph shall replace the first paragraph of Article VII of the
Plan:

The Committee is authorized to grant Restricted Share Units to Non-Employee
Directors, which are rights to receive a specified number of Shares or the Fair
Market Value of such Shares in cash at the end of a specified Restricted Period,
subject to such terms and conditions as the Committee shall determine.

ARTICLE VIII

PERFORMANCE AWARDS

8.1 Performance Awards. The following paragraph shall replace Section 8.1 of the
Plan:

The Committee is authorized to grant Performance Awards to Non-Employee
Directors based on performance criteria measured over a period specified by the
Committee.

ARTICLE IX

CASH AWARDS

The following paragraph shall replace Article IX of the Plan:

The Committee is hereby authorized to grant to Non-Employee Directors, Cash
Awards, which shall consist of a right which (a) is not an Award described in
any other Article of the Plan and (b) is denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, cash as
deemed by the Committee to be consistent with the purposes of the Plan. Subject
to the terms of the Plan, the Committee shall determine the terms and conditions
of any such Cash Awards, which shall be contained in a written agreement or
other document covering such Awards.

ARTICLE X

CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

10.1 Vesting and Other General Provisions. The following sentence shall
supplement Section 10.1 of the Plan:

The vesting requirement set forth in this Section 10.1 shall not apply to Awards
to Non-Employee Directors.

 

- 24 -



--------------------------------------------------------------------------------

ANNEX 2

This Annex 2 to the 2009 Rowan Companies, Inc. Incentive Plan (the “Plan”)
governs Cash Awards granted hereunder and Awards granted under the Plan that are
payable in cash, Shares or any combination thereof. Any Awards granted pursuant
to this Annex 2 are subject to all of the terms and conditions set forth in the
Plan (and, with respect to Awards granted to Non-Employee Directors, in Annex 1)
except as modified by the following provisions, which shall replace and/or
supplement certain provisions of the Plan as indicated.

ARTICLE I

INTRODUCTION

1.2 Definitions. As used in this Annex 2, the following terms shall have the
meanings set forth below:

“Awards” means, collectively, Options, Bonus Shares, Share Appreciation Rights,
Restricted Share Units, Restricted Shares, Performance Awards, or Cash Awards.

“Cash Awards” means an award denominated in cash and not based on Shares.

“Performance Award” means an Award granted pursuant to Article VIII of the Plan,
that, if earned, shall be payable in Shares, cash or any combination thereof as
determined by the Committee.

“Restricted Share Unit” means an Award, granted pursuant to Article VII of the
Plan, of the right to receive (a) Shares issued at the end of a Restricted
Period, (b) the Fair Market Value of Shares paid in cash at the end of a
Restricted Period or (c) a combination of Shares and cash, as determined by the
Committee, paid at the end of a Restricted Period.

1.3 The following paragraph shall supplement Section 1.3 of the Plan:

No Participant may be granted Cash Awards in respect of any one-year period
having a value determined on the date of grant in excess of $5,000,000.

ARTICLE V

SHARE APPRECIATION RIGHTS

5.2 Terms. The following sentence shall supplement Section 5.1 of the Plan:

Notwithstanding the foregoing, the Committee may provide, in its sole
discretion, that the Spread covered by a Share Appreciation Right may be paid in
cash.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED SHARE UNITS

The following paragraph shall replace the first paragraph of Article VII of the
Plan:

The Committee is authorized to grant Restricted Share Units to Employees, which
are rights to receive a specified number of Shares or the Fair Market Value of
such Shares in cash at the end of a specified Restricted Period, subject to such
terms and conditions as the Committee shall determine.

ARTICLE VIII

PERFORMANCE AWARDS

8.2 Settlement of Performance Awards; Other Terms. The following sentence shall
supplement Section 8.2(d):

Settlement of Performance Awards may be in cash or Shares as the Committee shall
determine.

ARTICLE IX

CASH AWARDS

The following paragraph shall replace Article IX under the Plan:

The Committee is hereby authorized to grant to Employees Cash Awards, which
shall consist of a right which (a) is not an Award described in any other
Article of the Plan and (b) is denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, cash as deemed by the
Committee to be consistent with the purposes of the Plan. Subject to the terms
of the Plan, the Committee shall determine the terms and conditions of any such
Cash Awards, which shall be contained in a written agreement or other document
covering such Awards.

ARTICLE X

CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

10.4 Form and Timing of Payment under Awards; Deferrals. The following provision
shall supplement Section 10.4 of the Plan:

The settlement of any Award may, subject to any limitations set forth in the
Award agreement, be accelerated and cash paid in lieu of Shares in connection
with such settlement, in the discretion of the Committee or upon occurrence of
one or more specified events; provided, however, that the Committee shall not
accelerate settlement if such discretion would result in adverse tax
consequences to the Participant under Code Section 409A. In the discretion of
the Committee, Awards granted pursuant to Article VIII of the Plan may be
payable in cash or Shares to the extent permitted by the terms of the applicable
Award agreement and the Plan.

 

- 26 -



--------------------------------------------------------------------------------

10.5 Vested and Unvested Awards. The following provisions supplements
Section 10.5 of the Plan:

After the satisfaction of all of the terms and conditions set by the Committee
with respect to an Award granted to a Participant pursuant to Annex 2 of the
Plan, the following shall be delivered to such Participant: cash and/or a
certificate for the number of Shares equal in value to the number of Restricted
Share Units, Share Appreciation Rights or Performance Awards, as applicable.

10.7 Transferability. The following sentence supplements Section 10.7(b):

Except as otherwise specifically provided under the Plan, only the Participant
or his guardian (if the Participant becomes disabled), or in the event of his
death, his legal representative or beneficiary, may receive cash payments under
the Plan.

10.10 Change in Control. The following provision supplements
Section 10.10(a)(iii):

The Committee may determine to amend Cash Awards, or substitute new Cash Awards
in consideration of cancellation of outstanding Cash Awards, in order to ensure
that such Awards shall become fully vested, deemed earned in full and promptly
paid to the Participants as of the date of the Change in Control, without regard
to payment schedules and notwithstanding that the applicable performance cycle,
retention cycle or other restrictions and conditions shall not have been
completed or satisfied.

 

- 27 -